Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant ¨ Check the appropriate box: x Preliminary Proxy Statement ¨ Confidential, for Use of the Commission ¨ Definitive Proxy Statement Only (as permitted by Rule 14a-6(e)(2)) ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to § 240.14a-12 ATMEL CORPORATION (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11. (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: Subject to Completion, dated March 23, 2007 ATMEL CORPORATION NOTICE OF SPECIAL MEETING OF STOCKHOLDERS To Be Held on May 18, 2007 9:00 a.m. Dear Atmel Stockholders: Notice is hereby given of a special meeting of stockholders to be held on May 18, 2007 at 9:00 a.m., local time, at the DoubleTree Hotel, 2050 Gateway Place, San Jose, California. The special meeting was requested by George Perlegos to consider and vote on a proposal to remove five members of our Board of Directors (including Atmels President and CEO and all of our independent directors) and to replace them with five persons nominated by Mr. Perlegos. No other business will be conducted at the special meeting. The Board of Directors is soliciting proxies against the Perlegos proposal. We unanimously urge you to vote AGAINST the removal of these five Directors. Your vote is important. You may attend the special meeting and vote in person, or you may vote by submitting a proxy for the special meeting. Whether or not you plan to attend the special meeting, we request that you submit a proxy TODAY, voting AGAINST by telephone, by Internet or by signing, dating and returning the enclosed WHITE proxy card in the postage-paid envelope provided. If you attend the special meeting and wish to change your proxy vote, you may do so automatically by voting in person at the special meeting. You may also revoke any previously returned proxy by sending another later-dated proxy for the special meeting. If you have previously returned a proxy sent to you by Mr. Perlegos, we urge you to sign, date and return the enclosed WHITE proxy card marked AGAINST. Only your latest-dated proxy counts. FOR THE BOARD OF DIRECTORS Patrick Reutens Secretary San Jose, California [ ], 2007 The Board of Directors unanimously opposes the Perlegos proposal and urges you not to sign or return any proxy sent to you by Mr. Perlegos. QUESTIONS AND ANSWERS ABOUT THE SPECIAL MEETING Q: What business will be conducted at the special meeting? A: This special meeting was requested by George Perlegos to consider and vote upon his proposal to remove five members of the Board of Directors (including Atmels President and CEO and all of our independent directors) and to replace them with five persons nominated by Mr. Perlegos to serve as members of the Board until the Annual Meeting of Stockholders on July 25, 2007. Q: How does the Board of Directors recommend that I vote? A: The Board of Directors unanimously recommends that stockholders vote AGAINST the proposal to remove five members of our Board (including Atmels President and CEO and all of our independent directors) and to replace them with five persons nominated by Mr. Perlegos. Q: Who can vote at the special meeting? A: Stockholders of record as of April 5, 2007 are entitled to notice of, and to vote at, the special meeting. Q: What is the required quorum for the special meeting? A: The holders of a majority of Atmels outstanding shares of common stock as of the record date must be present in person or by proxy at the special meeting in order to conduct business at the special meeting. This is called a quorum. Shares represented by proxies that reflect abstentions or broker non-votes (shares of stock held of record by a broker as to which no voting direction or discretionary authority exists) will be counted for purposes of determining the presence of a quorum at the special meeting. On April 5, 2007, [ ] shares of our common stock were outstanding. For information regarding security ownership by management and 5% stockholders, see the section of this proxy statement entitled Security Ownership. Q: What vote is required to approve the proposal? A: You may vote AGAINST, FOR or ABSTAIN with respect to the proposal by George Perlegos to remove five members of the Board of Directors (including Atmels President and CEO and all of our independent directors) and to replace them with five persons nominated by Mr. Perlegos. The affirmative vote of the holders of a majority of the outstanding shares entitled to vote at the special meeting is required to approve the Perlegos proposal. Accordingly, abstentions and broker non-votes will have the same effect as votes cast against the Perlegos proposal. Each stockholder is entitled to one vote for each share of common stock held as of the record date. Q: Can I vote my shares in person at the special meeting? A: Shares held directly in your name as the stockholder of record may be voted in person at the special meeting. If you choose to do so, please bring the enclosed WHITE proxy or proof of identification to the special meeting.
